Exhibit 10.2

 

STOCK UNIT AWARD AGREEMENT

 

(Granted under the UFP Technologies, Inc. 2003 Incentive Plan)

 

This Stock Unit Award Agreement is entered into as of the 22nd day of February,
2016 by and between UFP Technologies, Inc. (hereinafter the “Company”) and
              (the “Awardee”).  Capitalized terms used but not defined herein
shall have the meanings assigned to them in the Company’s 2003 Incentive Plan,
as amended (the “Plan”).  Stock Unit Awards (SUA’s represent the Company’s
unfunded and unsecured promise to issue shares of Common Stock at a future date,
subject to the terms of this Award Agreement, including, without limitation, the
performance objectives set forth in Schedule A hereto, and the Plan.  Awardee
has no rights under the SUAs other than the rights of a general unsecured
creditor of the Company.

 

1.                                      Grant of Stock Unit Awards; Performance
Objectives; Vesting.

 

(a)                                 The Company, in the exercise of its sole
discretion pursuant to the Plan, does hereby award to the Awardee the number of
SUAs set forth on Schedule A hereto upon the terms and subject to the conditions
hereinafter contained.  The SUA’s shall consist of a Threshold Award, a Target
Award and an Exceptional Award.  The Target Award and the Exceptional Award are
each awarded subject to attainment during the Performance Cycle described on
Schedule A of the Performance Objectives set forth on Schedule A .

 

(b)                                 Subject to attainment of any applicable
Performance Objectives, payment with respect to vested SUA’s shall be made
entirely in the form of shares of Common Stock of the Company on each respective
vesting date as set forth on Schedule A.

 

(c)                                  As soon as possible after the end of the
Performance Cycle, the Committee will certify in writing whether and to what
extent the Performance Objectives have been met for the Performance Cycle.  The
date of the Committee’s certification pursuant to this subsection (c) shall
hereinafter be referred to as the “Certification Date”.  The Company will notify
the Awardee of the Committee’s certification following the Certification Date
(such notice, the “Determination Notice”).  The Determination Notice shall
specify (i) the Performance Objective, as derived from the Company’s audited
financial statements; and (ii) the extent, if any, to which the Performance
Objectives were satisfied with respect to the Target Award and the Exceptional
Award.

 

2.                                      Change in Control.    Notwithstanding
the vesting schedule set forth in Schedule A: if there is a Change in Control of
the Company (as defined in the Plan) following the end of the Performance Cycle,
and the Awardee’s Continuous Status as an employee, as contemplated by Section 4
hereof, shall not have been terminated as of the date immediately prior to the
effective date of such Change in Control, then subject to attainment during the
Performance Cycle described on Schedule A of any applicable Performance
Objective set forth on Schedule A, and subject to the provisions of Section 21
of this Award Agreement, any SUA’s representing the Threshold, Target and the
Exceptional Award, which are not already vested shall become vested in full as
of the effective date of such Change in Control.

 

--------------------------------------------------------------------------------


 

3.                                      Termination.   Unless terminated earlier
under Section 4, 5 or 6 below, an Awardee’s rights under this Award Agreement
with respect to the SUAs issued under this Award Agreement shall terminate at
the time such SUAs are converted into shares of Common Stock.

 

4.                                      Termination of Awardee’s Continuous
Status as an Employee.   Except as otherwise specified in Section 5 and 6 below,
in the event of termination of Awardee’s Continuous Status as an employee of the
Company, Awardee’s rights under this Award Agreement in any unvested SUAs shall
terminate.  For purposes of this Award Agreement, an Awardee’s Continuous Status
as an employee shall mean the absence of any interruption or termination of
service as an employee.  Continuous Status as an employee shall not be
considered interrupted in the case of sick leave or leave of absence for which
Continuous Status is not considered interrupted as determined by the Company in
its sole discretion.

 

5.                                      Disability of Awardee.   Notwithstanding
the provisions of Section 4 above, in the event of termination of Awardee’s
Continuous Status as an employee as a result of disability (within the meaning
of Section 409A of the Internal Revenue Code, and hereinafter referred to as
“Disability”), the SUAs which would have vested during the twelve (12) months
following the date of such termination, set out in Schedule A, shall become
vested as of the date of such termination, subject, however, to the provisions
of Section 21 of this Award Agreement.  If Awardee’s Disability originally
required him or her to take a short-term disability leave which was later
converted into long-term disability, then for the purposes of the preceding
sentence the date on which Awardee ceased performing services shall be deemed to
be the date of commencement of the short-term disability leave.  The Awardee’s
rights in any unvested SUAs that remain unvested after the application of this
Section 5 shall terminate at the time Awardee ceases to be in Continuous Status
as an employee.

 

6.                                      Death of Awardee.   Notwithstanding the
provisions of Section 4 above, in the event of the death of Awardee:

 

(a)                                 If the Awardee was, at the time of death, in
Continuous Status as an employee, the SUAs which would have vested during the
twelve (12) months following the date of death of Awardee, set out in Schedule
A, shall become vested as of the date of death.

 

(b)                                 The Awardee’s rights in any unvested SUAs
that remain after the application of Section 6(a) shall terminate at the time of
the Awardee’s death.

 

7.                                      Value of Unvested SUAs.   In
consideration of the award of these SUAs, Awardee agrees that upon and following
termination of Awardee’s Continuous Status as an employee for any reason
(whether or not in breach of applicable laws), and regardless of whether Awardee
is terminated with or without cause, notice, or pre-termination procedure or
whether Awardee asserts or prevails on a claim that Awardee’s employment was
terminable only for cause or only with notice or pre-termination procedure, any
unvested SUAs under this Award Agreement shall be deemed to have a value of zero
dollars ($0.00).

 

2

--------------------------------------------------------------------------------


 

8.                                      Conversion of SUAs to shares of Common
Stock; Responsibility for Taxes.

 

(a)                                 Provided Awardee has satisfied the
requirements of Section 8(b) below, and subject to the provisions of Section 21
below, on the vesting of any SUAs, such vested SUAs shall be converted into an
equivalent number of shares of Common Stock that will be distributed to Awardee
or, in the event of Awardee’s death, to Awardee’s legal representative, as soon
as practicable.  The distribution to the Awardee, or in the case of the
Awardee’s death, to the Awardee’s legal representative, of shares of Common
Stock in respect of the vested SUAs shall be evidenced by a stock certificate,
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company, or other appropriate means as determined by the Company.

 

(b)                                 Regardless of any action the Company takes
with respect to any or all income tax (including federal, state and local
taxes), social security, payroll tax or other tax-related withholding (“Tax
Related Items”), Awardee acknowledges that the ultimate liability for all Tax
Related Items legally due by Awardee is and remains Awardee’s responsibility and
that the Company (i) makes no representations or undertakings regarding the
treatment of any Tax Related Items in connection with any aspect of the SUAs,
including the grant of the SUAs, the vesting of SUAs, the conversion of the SUAs
into shares of Common Stock, the subsequent sale of any shares of Common Stock
acquired at vesting and the receipt of any dividends; and (ii) does not commit
to structure the terms of the grant or any aspect of the SUAs to reduce or
eliminate the Awardee’s liability for Tax Related Items.  Prior to the issuance
of shares of Common Stock upon vesting of SUAs as provided in
Section 8(a) above, Awardee shall pay, or make adequate arrangements
satisfactory to the Company, in its sole discretion, to satisfy all withholding
obligations of the Company.  In this regard, Awardee authorizes the Company to
withhold all applicable Tax Related Items legally payable by Awardee from
Awardee’s wages or other cash compensation payable to Awardee by the Company. 
Alternatively, or in addition, if permissible under applicable law, the Company
may, in its sole discretion, (i) sell or arrange for the sale of shares of
Common Stock to be issued to satisfy the withholding obligation, and/or
(ii) withhold in shares of Common Stock, provided that the Company shall
withhold only the amount of shares necessary to satisfy the minimum withholding
amount.  Awardee shall pay to the Company any amount of Tax Related Items that
the Company may be required to withhold as a result of Awardee’s receipt of
SUAs, or the conversion of SUAs to shares of Common Stock that cannot be
satisfied by the means previously described.  Except where applicable legal or
regulatory provisions prohibit, the standard process for the payment of an
Awardee’s Tax Related Items shall be for the Company to withhold in shares of
Common Stock only to the amount of shares necessary to satisfy the minimum
withholding amount.  The Company may refuse to deliver shares of Common Stock to
Awardee if Awardee fails to comply with Awardee’s obligation in connection with
the Tax Related Items as described herein.

 

(c)                                  In lieu of issuing fractional shares of
Common Stock, on the vesting of a fraction of a SUA, the Company shall round the
shares to the nearest whole share and any such share which represents a fraction
of a SUA will be included in a subsequent vest date.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Until the distribution to Awardee of the
shares of Common Stock in respect to the vested SUAs is evidenced by a stock
certificate, appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company, or other appropriate means, Awardee
shall have no right to vote or receive dividends or any other rights as a
shareholder with respect to such shares of Common Stock, notwithstanding the
vesting of SUAs.  Subject to the provisions of Section 21 below, the Company
shall cause such distribution to Awardee to occur promptly upon the vesting of
SUAs.  No adjustment will be made for a dividend or other right for which the
record date is prior to the date Awardee is recorded as the owner of the shares
of Common Stock, except as provided in Section 8 of the Plan.

 

(e)                                  By accepting the Award of SUAs evidenced by
this Award Agreement, Awardee agrees not to sell any of the shares of Common
Stock received on account of vested SUAs at a time when applicable laws or
Company policies prohibit a sale.  This restriction shall apply so long as
Awardee is an Employee, Consultant or outside director of the Company or a
Subsidiary of the Company.

 

(f)                                   Adjustments and other matters relating to
stock dividends, stock splits, recapitalizations, reorganizations, Corporate
Events and the like shall be made and determined in accordance with Section 6 of
the Plan, as in effect on the date of this Agreement.

 

9.                                      Non-Transferability of SUAs.   Awardee’s
right in the SUAs awarded under this Award Agreement and any interest therein
may not be sold, pledged, assigned, hypothecated, transferred, or disposed of in
any manner, other than by will or by the laws of descent or distribution, prior
to the distribution of the shares of Common Stock in respect of such SUAs.  SUAs
shall not be subject to execution, attachment or other process.

 

10.                               Acknowledgment of Nature of Plan and SUAs.  
In accepting the Award, Awardee acknowledges that:

 

(a)                                 the Plan is established voluntarily by the
Company, it is discretionary in nature and may be modified, amended, suspended
or terminated by the Company at any time, as provided in the Plan;

 

(b)                                 the Award of SUAs is voluntary and
occasional and does not create any contractual or other right to receive future
awards of SUAs, or benefits in lieu of SUAs even if SUAs have been awarded
repeatedly in the past;

 

(c)                                  all decisions with respect to future
awards, if any, will be at the sole discretion of the Company;

 

(d)                                 Awardee’s participation in the Plan is
voluntary;

 

(e)                                  the future value of the underlying shares
of Common Stock is unknown and cannot be predicted with certainty;

 

4

--------------------------------------------------------------------------------


 

(f)                                   if Awardee receives shares of Common
Stock, the value of such shares of Common Stock acquired on vesting of SUAs may
increase or decrease in value;

 

(g)                                  notwithstanding any terms or conditions of
the Plan to the contrary and consistent with Section 4 and Section 7 above, in
the event of involuntary termination of Awardee’s employment (whether or not in
breach of applicable laws), Awardee’s right to receive SUAs and vest under the
Plan, if any, will terminate effective as of the date that Awardee is no longer
actively employed and will not be extended by any notice period mandated under
applicable law; furthermore, in the event of involuntary termination of
employment (whether or not in breach of applicable laws), Awardee’s right to
receive shares of Common Stock pursuant to the SUAs after termination of
employment, if any, will be measured by the date of termination of Awardee’s
active employment and will not be extended by any notice period mandated under
applicable law.  The Committee shall have the exclusive discretion to determine
when Awardee is no longer actively employed for purposes of the award of SUAs;
and

 

(h)                                 Awardee acknowledges and agrees that,
regardless of whether Awardee is terminated with or without cause, notice or
pre-termination procedure or whether Awardee asserts or prevails on a claim that
Awardee’s employment was terminable only for cause or only with notice or
pre-termination procedure, Awardee has no right to, and will not bring any legal
claim or action for, (a) any damages for any portion of the SUAs that have been
vested and converted into Common Shares, or (b) termination of any unvested SUAs
under this Award Agreement.

 

11.                               No Employment Right.   Awardee acknowledges
that neither the fact of this Award of SUAs nor any provision of this Award
Agreement or the Plan or the policies adopted pursuant to the Plan shall confer
upon Awardee any right with respect to employment or continuation of current
employment with the Company, or to employment that is not terminable at will. 
Awardee further acknowledges and agrees that neither the Plan nor this Award of
SUAs makes Awardee’s employment with the Company for any minimum or fixed
period, and that such employment is subject to the mutual consent of Awardee and
the Company, and subject to any written employment agreement that may be in
effect from time to time between the Company and the Awardee, may be terminated
by either Awardee or the Company at any time, for any reason or no reason, with
or without cause or notice or any kind of pre- or post-termination warning,
discipline or procedure.

 

12.                               Administration.   The authority to manage and
control the operation and administration of this Award Agreement shall be vested
in the Committee (as such term is defined in Section 2 of the Plan), and the
Committee shall have all powers and discretion with respect to this Award
Agreement as it has with respect to the Plan.  Any interpretation of the Award
Agreement by the Committee and any decision made by the Committee with respect
to the Award Agreement shall be final and binding on all parties.

 

13.                               Plan Governs.   Notwithstanding anything in
this Award Agreement to the contrary, the terms of this Award Agreement shall be
subject to the terms of the Plan, and this Award Agreement is subject to all
interpretations, amendments, rules and regulations promulgated by the Committee
from time to time pursuant to the Plan.

 

5

--------------------------------------------------------------------------------


 

14.                               Notices.   Any written notices provided for in
this Award Agreement which are sent by mail shall be deemed received three
business days after mailing, but not later than the date of actual receipt. 
Notices shall be directed, if to Awardee, at the Awardee’s address indicated by
the Company’s records and, if to the Company, at the Company’s principal
executive office.

 

15.                               Electronic Delivery.   The Company may, in its
sole discretion, decide to deliver any documents related to SUAs awarded under
the Plan or future SUAs that may be awarded under the Plan by electronic means
or request Awardee’s consent to participate in the Plan by electronic means. 
Awardee hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

 

16.                               Acknowledgment.   By Awardee’s acceptance as
evidenced below, Awardee acknowledges that Awardee has received and has read,
understood and accepted all the terms, conditions and restrictions of this Award
Agreement and the Plan.  Awardee understands and agrees that this Award
Agreement is subject to all the terms, conditions, and restrictions stated in
this Award Agreement and the Plan, as the latter may be amended from time to
time in the Company’s sole discretion. In addition, the Awardee acknowledges
that the Award and rights granted to the Awardee hereunder shall be subject to
forfeiture to the Company in accordance with any policy that may hereafter be
promulgated by the Company to comply with the requirements of
Section 10D(b)(2) of the Securities Exchange Act of 1934, as amended.

 

17.                               [Intentionally Omitted]

 

18.                               Governing Law.   This Award Agreement shall be
governed by the laws of the State of Delaware, without regard to Delaware laws
that might cause other law to govern under applicable principles of conflicts of
law.

 

19.                               Severability.   If one or more of the
provisions of this Award Agreement shall be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby and
the invalid, illegal or unenforceable provisions shall be deemed null and void;
however, to the extent permissible by law, any provisions which could be deemed
null and void shall first be construed, interpreted or revised retroactively to
permit this Award Agreement to be construed so as to foster the intent of this
Award Agreement and the Plan.

 

20.                               Complete Award Agreement and Amendment.   This
Award Agreement and the Plan constitute the entire agreement between Awardee and
the Company regarding SUAs.  Any prior agreements, commitments or negotiations
concerning these SUAs are superseded.  This Award Agreement may be amended only
by written agreement of Awardee and the Company, without consent of any other
person.  Awardee agrees not to rely on any oral information regarding this Award
of SUAs or any written materials not identified in this Section 20.

 

6

--------------------------------------------------------------------------------


 

21.                               Section 409A.  This Award Agreement is
intended to be in compliance with the provisions of Section 409A of the Internal
Revenue Code to the extent applicable, and the Regulations issued thereunder.
Anything in this Agreement to the contrary notwithstanding, if at the time of
the Awardee’s separation from service within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations thereunder (the
“Code”), the Company determines that the Awardee is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Awardee becomes entitled to under this Agreement
would be considered deferred compensation subject to the 20 percent additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be
payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Awardee’s separation from
service, or (B) the Awardee’s death.  The determination of whether and when a
separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A-1(h). To the extent
that any provision of this Agreement is ambiguous as to its compliance with
Section 409A of the Code, the provision shall be read in such a manner so that
all payments hereunder comply with Section 409A of the Code.  The parties agree
that this Agreement may be amended, as reasonably requested by either party, and
as may be necessary to fully comply with Section 409A of the Code and all
related rules and regulations in order to preserve the payments and benefits
provided hereunder without additional cost to either party. Solely for the
purposes of Section 409A of the Code, the share increments issuable on each
vesting date on Schedule A shall be considered a separate payment.   The Company
makes no representation or warranty and shall have no liability to the Awardee
or any other person if any provisions of this Agreement are determined to
constitute deferred compensation subject to Section 409A of the Code but do not
satisfy an exemption from, or the conditions of, such Section.

 

7

--------------------------------------------------------------------------------


 

EXECUTED the day and year first above written.

 

 

UFP TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

 

 

R. Jeffrey Bailly

 

 

Chief Executive Officer

 

AWARDEE’S ACCEPTANCE:

I have read and fully understood this Award Agreement and, as referenced in
Section 16 above, I accept and agree to be bound by all of the terms, conditions
and restrictions contained in this Award Agreement and the other documents
referenced in it.

 

 

 

 

 

 

 

[name of Awardee]

 

 

8

--------------------------------------------------------------------------------


 

SCHEDULE A

 

The SUA’s issuable under this Agreement shall consist of a Threshold Performance
Award, a Target Performance Award and an Exceptional Performance Award, each in
the amounts set forth below, each such award issuable in one-third increments on
the vesting dates set forth below, provided the respective performance objective
is satisfied.

 

The Performance Objective established by the Committee with respect to the
Target Performance Award and Exceptional Performance Award is Adjusted Operating
Income** for 2016

 

 

 

Performance

 

Performance

 

Number of
Shares of
Common

 

Vesting

 

 

 

Objective

 

Cycle

 

Stock

 

*/2018

 

*/2019

 

*/2020

 

a. Threshold Performance Award

 

none

 

n/a

 

[50% of total]

 

33.33

%

33.33

%

33.34

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

b. Target Performance Award

 

of Adjusted Operating Income**

 

Calendar Year 2016

 

[25% of total]
(in addition to (a) above)

 

33.33

%

33.33

%

33.34

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

c. Exceptional Performance Award

 

of Adjusted Operating Income**

 

Calendar Year 2016

 

[25% of total]
***
(in addition to (a) and (b) above)

 

33.33

%

33.33

%

33.34

%

 

--------------------------------------------------------------------------------

*Vesting:                     One-third on March 1, 2018 (subject to the
Compensation Committee’s determination of satisfaction of any applicable
performance target prior to such date)  and an additional one-third of the
shares represented thereby on each of March 1, 2019 and 2020, subject to the
same requirement.

 

** Adjusted Operating Income is defined herein as Operating Income on the
Company’s 10-K, excluding (i) non-recurring items related to plant closings and
consolidations, net of the               of such charges already in the
Company’s budget; and (ii) the impact on operating income of acquired or
disposed of operations during such year.

 

*** Between Adjusted Operating Income  of               and               , the
number of shares of Common Stock issuable under the Exceptional Performance
Award (in addition to the shares issuable upon attainment of the Target
Performance Award) would range from 0, representing the number of shares
issuable upon attainment of               of Adjusted Operating Income to the
full number of shares otherwise issuable under the Exceptional award based on
straight line interpolation rounded up or down to the nearest whole share (not
to exceed               of Adjusted Operating Income for purposes of this
calculation).

 

--------------------------------------------------------------------------------